Exhibit 10.21
TELEFLEX INCORPORATED
155 South Limerick Road
Limerick, Pennsylvania 19468
As of November 20, 2009

     
Re:
  Amendment No. 1 (this “Amendment”) to the Note Purchase
Agreement dated as of October 1, 2007

TO THE NOTEHOLDERS
REFERENCED BELOW
Ladies and Gentlemen:
     Reference is made to the Note Purchase Agreement dated as of October 1,
2007 (as in effect on the date hereof, the “Existing Note Agreement”, and as
amended hereby, the “Note Agreement”) among Teleflex Incorporated, a Delaware
corporation (the “Company”), and each of the institutions named on the signature
pages thereof (the “Purchasers”), pursuant to which the Purchasers purchased
(i) U.S.$130,000,000 in aggregate principal amount of the Company’s 7.62%
Series A Senior Notes due October 1, 2012, (ii) U.S.$40,000,000 in aggregate
principal amount of the Company’s 7.94% Series B Senior Notes due October 1,
2014, and (iii) U.S.$30,000,000 in aggregate principal amount of the Company’s
Floating Rate Series C Senior Notes due October 1, 2012, (collectively, the
“Existing Notes”). Each current holder of an Existing Note is herein referred to
as a “Noteholder”, and such holders collectively are referred to as the
“Noteholders”.
     The Company has requested that the Noteholders agree to amend certain
provisions of the Existing Note Agreement as more fully described herein, and
the Noteholders are willing to do so, on the terms and conditions set forth
herein, and accordingly, the Company and the Noteholders hereby agree as
follows:
     Section 1. Definitions. All capitalized terms used herein but not defined
herein shall have the respective meanings ascribed thereto in Schedule B to the
Existing Note Agreement.
     Section 2. Amendments. Effective as provided in Section 4 hereof, the
Existing Note Agreement shall be amended as follows:
     (a) The definition of “Consolidated Leverage Ratio” set forth in Schedule B
to the Existing Note Agreement shall be amended and restated in its entirety to
read as follows:

 



--------------------------------------------------------------------------------



 



     “Consolidated Leverage Ratio” means, as at any date, the ratio of (a)
Consolidated Total Indebtedness on such date (subject to the proviso set forth
in the definition of “Indebtedness” and excluding Indebtedness in respect of any
Receivables Securitization Program permitted pursuant to Section 10.1(g) and
10.2(e)) to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters ending on or most recently ended prior to such date.
     (b) The definition of “Consolidated Total Assets” set forth in Schedule B
to the Existing Note Agreement shall be amended and restated in its entirety to
read as follows:
     “Consolidated Total Assets” means, at any time, the aggregate amount of all
assets of the Company and its Subsidiaries at such time, as determined on a
consolidated basis in accordance with GAAP, excluding the book value at such
time of an amount of undivided percentage interests in accounts receivable sold
by special purpose Subsidiaries under Receivables Securitization Programs
permitted pursuant to Section 10.1(g) and 10.2(e) that is equal to the amount of
Indebtedness of such Subsidiaries in respect of such programs at such time.
     Section 3. Representations and Warranties. The Company represents and
warrants to each Noteholder on the date hereof that (a) the representations and
warranties of the Company set forth in the Note Agreement and of the Company and
each of the Subsidiary Guarantors in each of the other Financing Documents to
which it is a party, are true and correct in all material respects on and as of
the date hereof (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date), (b) this
Amendment has been duly authorized, executed and delivered by the Company and
this Amendment, the Note Agreement and the Notes each constitute the legal,
valid and binding obligation, contract and agreement of the Company enforceable
against the Company in accordance with its terms, except as enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws or
equitable principles relating to or limiting creditors’ rights generally,
(c) the execution, delivery and performance by the Company of this Amendment
(i) does not require the consent or approval of any governmental or regulatory
body or agency, and (ii) will not (A) violate (1) any provision of law, statute,
rule or regulation or the certificate of incorporation, bylaws or other
constitutive document of the Company, (2) any order of any court or any rule,
regulation or order of any other agency or government binding upon the Company,
or (3) any provision of any material indenture, agreement or other instrument to
which the Company is a party or by which its properties or assets are or may be
bound, including, without limitation, the Bank Credit Agreement, or (B) result
in a breach or constitute (alone or with due notice or lapse of time or both) a
default under any indenture, agreement or other instrument referred to in clause
(ii)(A)(3) of this Section 3(c), (d) immediately prior to, and immediately after
giving effect to this Amendment, no Default or Event of Default has occurred and
is continuing under the Note Agreement and (e) neither the Company nor any of
its Affiliates has paid or agreed to pay any fees or other consideration to any
creditor in connection with the obtaining of the amendments described in Section
4(c) below.
     Section 4. Conditions to Effectiveness. The amendments set forth in
Section 2 hereof shall become effective, as of the date hereof, upon the
satisfaction of the following

2



--------------------------------------------------------------------------------



 



conditions precedent:
     (a) the execution and delivery hereof by the Company and the Required
Holders;
     (b) the payment by the Company of all reasonable fees and expenses of the
Noteholders relating to this Amendment, including, but not limited to, the
reasonable fees and disbursements of Bingham McCutchen LLP, special counsel to
the Noteholders;
     (c) the delivery to the Noteholders of executed amendments to the Note
Purchase Agreement dated as of July 8, 2004 to which the Company is a party and
the Bank Credit Agreement, in each case corresponding to the amendments provided
for herein, in form and substance satisfactory to the Required Holders; and
     (d) the representations and warranties set forth in Section 3 above shall
be true and correct.
     Section 5. Miscellaneous.
     5.1 Ratification; Agreement Unchanged. The Existing Note Agreement and the
Existing Notes are in all respects ratified and confirmed, and the terms,
covenants and agreements thereof shall remain unchanged and in full force and
effect except as amended hereby.
     5.2 References to Note Agreement and Notes. From and after the effective
date of this Amendment, all references to “this Agreement” in the Existing Note
Agreement and in the Existing Notes shall be deemed to be references to the Note
Agreement.
     5.3 Execution in Counterparts. This Amendment may be executed in
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile transmission or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment.
     5.4 Governing Law. This Amendment shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit or require the application of the laws of a jurisdiction
other than such State.
[Remainder of page intentionally left blank.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
be duly executed and delivered as of the day and year first written above.

            TELEFLEX INCORPORATED
      By:   /s/ C. Jeffrey Jacobs         Name:   C. Jeffrey Jacobs       
Title:   Treasurer        THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
      By:   /s/ Yvonne M. Guajardo         Name:   Yvonne M. Guajardo       
Title:   Vice President        PRUCO LIFE INSURANCE COMPANY
      By:   /s/ Yvonne M. Guajardo         Name:   Yvonne M. Guajardo       
Title:   Vice President        PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY
      By:   /s/ Yvonne M. Guajardo         Name:   Yvonne M. Guajardo       
Title:   Vice President        TEACHERS INSURANCE AND ANNUITY
ASSOCIATION OF AMERICA
      By:   /s/ Brian K. Roelke         Name:   Brian K. Roelke        Title:  
Director   

 



--------------------------------------------------------------------------------



 



         

            PRINCIPAL LIFE INSURANCE COMPANY

By: Principal Global Investors, LLC
a Delaware limited liability company,
its authorized signatory
      By:   /s/ Alan P. Kress         Name:   Alan P. Kress        Title:  
Counsel            By:   /s/ Colin Pennycooke         Name:   Colin Pennycooke 
      Title:   Counsel        GENWORTH LIFE INSURANCE COMPANY
      By:   /s/ Stephen DeMotto         Name:   Stephen DeMotto        Title:  
Investment Officer        NATIONWIDE LIFE INSURANCE COMPANY
      By:   /s/ Thomas A. Gleason         Name:   Thomas A. Gleason       
Title:   Authorized Signatory        THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

By: Delaware Investment Advisers, a series of Delaware
Management Business Trust,
Attorney in Fact
      By:   /s/ Edward J. Brennan         Name:   Edward J. Brennan       
Title:   Vice President        UNUM LIFE INSURANCE COMPANY OF AMERICA

By: Provident Investment Management, LLC
Its: Agent
      By:   /s/ Ben Vance         Name:   Ben Vance        Title:   Managing
Director   

 



--------------------------------------------------------------------------------



 



         

            BANKERS LIFE AND CASUALTY COMPANY
CONSECO LIFE INSURANCE COMPANY
CONSECO HEALTH INSURANCE COMPANY
COLONIAL PENN LIFE INSURANCE COMPANY
WASHINGTON NATIONAL INSURANCE COMPANY
      By:   /s/ Timothy L. Powell         Name:   Timothy L. Powell       
Title:   Vice President        MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
      By:   Babson Capital Management LLC         as Investment Adviser         
  By:   /s/ Emeka Onukwugha         Name:   Emeka Onukwugha        Title:  
Managing Director        C.M. LIFE INSURANCE COMPANY
      By:   Babson Capital Management LLC         as Investment Adviser         
          By:   /s/ Emeka Onukwugha         Name:   Emeka Onukwugha       
Title:   Managing Director        BAYSTATE HEALTH SYSTEMS INC.
      By:   Babson Capital Management LLC         as Investment Adviser         
    By:   /s/ Emeka Onukwugha         Name:   Emeka Onukwugha        Title:  
Managing Director        JACKSON NATIONAL LIFE INSURANCE COMPANY
      By:   PPM America, Inc., as attorney-in-fact,         on behalf of Jackson
National Life Insurance Company                    By:   /s/ Curtis A. Spillers,
CFA         Name:   Curtis A. Spillers, CFA        Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY
      By:   /s/ Rachel Stauffer         Name:   Rachel Stauffer        Title:  
Vice President Investments        EQUITRUST LIFE INSURANCE COMPANY
      By:   /s/ Herman L. Riva         Name:   Herman L. Riva        Title:  
Securities Vice President        PRIMERICA LIFE INSURANCE COMPANY

By: Conning, Inc., as Investment Manager
      By:   /s/ Samuel Otchere         Name:   Samuel Otchere        Title:  
Vice President        AMERICAN HEALTH AND LIFE INSURANCE COMPANY

By: Conning, Inc., as Investment Manager
      By:   /s/ Samuel Otchere         Name:   Samuel Otchere        Title:  
Vice President        MODERN WOODMEN OF AMERICA
      By:   /s/ Douglas A. Parnier         Name:   Douglas A. Parnier       
Title:   Portfolio Manager — Private Placements        COUNTRY LIFE INSURANCE
COMPANY
      By:   /s/ John Jacobs         Name:   John Jacobs        Title:   Director
— Fixed Income        ASSURITY LIFE INSURANCE COMPANY
      By:   /s/ Victor Weber         Name:   Victor Weber        Title:   Senior
Director — Investments     

 